COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-10-110-CV
 
IN
RE DANIEL J. CANTERBURY                                                           RELATOR
 
                                                       ------------
                                           ORIGINAL PROCEEDING
                                                       ------------
                                      MEMORANDUM
OPINION[1]
                                                       ------------
The
court has received an amended nunc pro tunc order dated April 15, 2010, which
deletes the civil contempt provision that appeared on page 9 of the February
19, 2010 order holding Relator in contempt. 
Accordingly, in light of the amended nunc pro tunc order of April 15,
2010, Relator=s
alternative request for mandamus relief in his APetition
For Writ Of Habeas Corpus@ is hereby denied as moot,
and our April 9, 2010 stay order concerning this portion of Relator=s
requested mandamus relief is ordered dissolved.
Having
previously denied in our April 9, 2010 order all other relief sought by
Relator, we have now disposed of all issues presented to us by Relator=s
April 8, 2010 APetition
For Writ Of Habeas Corpus.@




Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  WALKER and MCCOY, JJ.
 
DELIVERED:  April 21, 2010




     [1]
See Tex. R. App. P. 47.4.